Citation Nr: 0007018	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  97-32 777A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
July 10, 1997, Board of Veterans' Appeals decision, which 
denied entitlement to service connection for a skin 
disability, to include residuals of alleged Agent Orange 
exposure during service.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant served on active duty from December 1965 to 
December 1967.

This matter is currently before the Board of Veterans' 
Appeals (Board) on motion by the appellant, or moving party, 
as to clear and unmistakable error (CUE) in a July 10, 1997, 
Board decision.

FINDINGS OF FACT

1.  The July 1997 Board decision found that the moving party 
had failed to present evidence of a well-grounded claim for 
entitlement to service connection for a skin disability, to 
include residuals of alleged Agent Orange exposure during 
service.

2.  The Board's decision of July 1997 was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions were ignored 
or incorrectly applied.


CONCLUSION OF LAW

The moving party's allegation of clear and unmistakable error 
in the July 10, 1997, Board decision, which denied 
entitlement to service connection for a skin disability, to 
include residuals of alleged Agent Orange exposure during 
service, fails to meet the threshold pleading requirements 
for revision of the Board decision on grounds of clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 1999); 
38 C.F.R. §§ 20.1403, 1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review to determine whether CUE exists in a final Board 
decision may be initiated by the Board, on its own motion, or 
by a party to that decision. 38 C.F.R. § 20.1400(a) (1999).  
All final Board decisions are subject to revision under this 
subpart, except those decisions which have been appealed to 
and decided by a court of competent jurisdiction and 
decisions on issues which have subsequently been decided by a 
court of competent jurisdiction. 38 C.F.R. § 20.1400(b) 
(1999).

Motions filed under this subpart are not appeals and, except 
as otherwise provided, are not subject to the provisions of 
Parts 19 or 20 of 38 C.F.R., which relate to the processing 
and disposition of appeals. 38 C.F.R. § 20.1402 (1999).  The 
benefit of the doubt rule of 38 U.S.C.A. § 5107(b) does not 
apply to the Board's decision, on a motion under this 
subpart, as to whether there was CUE in a prior Board 
decision. 38 C.F.R. § 20.1411(a) (1999).  Also, a motion 
under this subpart is not an application for benefits subject 
to any duty associated with 38 U.S.C.A. § 5103(a) (relating 
to applications for benefits). 38 C.F.R. § 20.1411(c) (1999).   
Further, a motion under this subpart is not a claim for 
benefits subject to the requirements and duties associated 
with 38 U.S.C.A. § 5107(a) (requiring "well grounded" claims 
and imposing on VA a duty to assist the claimant). 38 C.F.R. 
§ 20.1411(d) (1999).

A motion for revision of a Board decision based on CUE must 
set forth clearly and specifically the alleged CUE, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non- 
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions which fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  38 C.F.R. § 20.1404(b) (1999).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a) (1999).  See, also, Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

The Board notes that the Court of Appeals for Veterans Claims 
(Court) has consistently stressed the rigorous nature of the 
concept of CUE.  For instance, it has held that CUE is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts.  See Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991), citing Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  Also, the Court has 
said that CUE requires an otherwise prejudicial error to 
appear undebatably.  See, Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made and, for Board decisions issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by VA not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the documents 
could reasonably be expected to be part of the record.  38 
C.F.R. § 20.1403(b) ( 1999).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (1999).

The following are examples of situations that are not 
considered CUE:

(1) Changed diagnosis: A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2) Duty to assist: The Secretary's failure to fulfill the 
duty to assist.

(3) Evaluation of evidence: A disagreement as to how the 
facts were weighed or evaluated.

38 C.F.R. § 20.1403(d) (1999).

CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e) (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998). 

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even if there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied: chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non- Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea) and soft- tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (1999).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii) (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.

The United States Court of Appeals for the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994). However, where the issue involves 
a question of medical diagnosis or causation as presented 
here, medical evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993)

Factual and procedural background

The service medical records reflect no complaint of finding 
pertaining to a skin disorder.  

A VA examination was conducted in September 1990.  At that 
time the veteran indicated that he had had problems with a 
rash on his hands for the past 2 years and a rash on his feet 
since 1968 and that he also had had, in the past, a vesicular 
eruption on the palms, which reportedly resulted in dryness 
and scaling and a very pruritic appearance, as well as a 
similar problem on the plantar aspect of the feet involving 
itching, scaling and vesicles.  On examination, drying 
vesicles in the left palm and on the sides of the fingers, as 
well as some dried vesicles and scaling on the plantar 
aspects of the feet, were noted.  The diagnoses were chronic 
tinea pedis and tinea manum.

In July 1997, the Board denied the veteran's claim for 
service connection for a skin disorder, to include as a 
residual of exposure to Agent Orange.  The Board reached the 
following findings of fact:

1.  The veteran served in the Republic of 
Vietnam during the Vietnam era.

2.  The veteran failed to submit 
competent evidence establishing that he 
was exposed to Agent Orange during 
service or that he currently suffers from 
any skin disability that is causally 
related to inservice occurrences or 
events, to include said alleged exposure. 

3.  The record lacks competent medical 
evidence of the manifestation, at any 
point in time, of any one of the diseases 
recognized by VA as associated and due to 
exposure to herbicide agents (such as 
Agent Orange) during service in the 
Republic of Vietnam, namely, chloracne or 
other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, 
porphyria cutanea tarda, respiratory 
cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).

4.  The record lacks competent medical 
evidence of the manifestation, at any 
point in time, of any one of the diseases 
recognized by VA as chronic in nature, to 
include coccidioidomycosis, Hansen's 
disease, Hodgkin's disease, leukemia, 
systemic lupus erythematosus, hemorrhagic 
purpura idiopathic, sarcoidosis and 
scleroderma.

Based upon the above-mentioned findings of fact, the July 
1997 Board decision reached the following conclusion of law:

The veteran has not submitted a well-
grounded claim of entitlement to service 
connection for a skin disability, to 
include the residuals of alleged Agent 
Orange exposure during service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (1996).

Following the July 1997 Board decision the moving party filed 
a Motion for Reconsideration of that decision in September 
1997.  He contended that whatever skin condition was found at 
the VA hospital on his feet and hands, in effect, he still 
suffered from.  He additionally appeared to indicate that it 
took so long to say anything about because we didn't know 
what it was.  He stated that the government put out 
publications that the scientists that worked on the case did 
didn't know what it was for a long time.  As such how were 
the veterans supposed to know. 
The veteran also noted that the Navy had records showing that 
he was treated for a rash while serving in Vietnam.  

In February 1998 the Board denied the Motion for 
Reconsideration and informed him that Public Law No. 105-111, 
which was enacted on November 21, 1997, created a new section 
7111 in title 38, United States Code, giving the Board the 
authority to revise prior Board decisions on the grounds of 
clear and unmistakable error (CUE).  The appellant was 
further informed that the Board, following the promulgating 
and finalization of regulations necessary to carry out the 
provisions of Public Law No. 105-111, would review his 
request for revision of a prior Board decision on the grounds 
of CUE.

In April 1999 the appellant was informed by the Board that VA 
had published final CUE regulations in the Federal Register.  
A copy of these regulations was furnished to the moving 
party.  The moving party was informed that the Board would 
not consider his motion for reconsideration to be a CUE 
motion unless the appellant so informed the Board within 60 
days.  In response to the Board's April 1999 letter, the 
moving party responded in June 1999 that he wished to "keep 
[his] claim open any way possible" using "Rules 1401-
1404."  See 38 C.F.R. §§ 1401-1404 (1999).  He was then 
notified in August 1999 by the Board that his motion for 
revision based on alleged CUE had been docketed.

To summarize, as to the moving party's pleading that he had 
service in Vietnam and that, in essence, should be adequate 
to provide a basis to grant his claim for service connection, 
it is noted that the July 1997 Board decision indicated that:

At the outset, it is noted that the 
record shows that the veteran had active 
service in the Republic of Vietnam during 
the Vietnam Era.  His claim for service 
connection is, accordingly, entitled to 
consideration under the aforementioned VA 
Agent Orange presumptive provisions for 
such veterans.  38 C.F.R. §§ 3.2(f), 
3.307(a)(6), 38 C.F.R. § (e) (1996).

Thus, service in Vietnam would be controlling with regard to 
Agent Orange exposure when one the presumptive diseases has 
been diagnosed.  The 1990 VA examination diagnosed tinea 
pedis and manus.  These disorders are not presumptive.  38 
C.F.R. § 3.309.

The moving party also asserts that the Navy had records which 
showed that he was treated for a rash while in Vietnam.  The 
record at the time of the Board's July 1997 decision was 
devoid of any evidence of any such inservice medical 
findings.  

The moving party's further stated that he still has the skin 
problems on his feet and hands.  In this regard the 
chronicity of the current skin disorders was not disputed by 
the Board decision.  He also asserts that it took so long to 
say anything about this because we didn't know what it was 
and that the government put out publications that the 
scientists that worked on the case did didn't know what it 
was for a long time.  Even assuming the veracity of this 
statement, this fact does not provide a basis for a finding 
of CUE in the July 1997 Board decision.  

As previously indicated CUE "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how the Board evaluated the facts 
is inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

As detailed above, the allegations of error advanced by the 
moving party herein do not meet the pleading requirements.  
Instead, it appears that the allegations are, at best, no 
more than expressions of disagreement with how the Board 
weighed or evaluated the evidence in its decision of July 
1997.  This is not the "very specific and rare" kind of 
error that constitutes CUE.  38 C.F.R. § 20.1403(a) & (d)(3) 
(1999).

After a careful review of the evidence of record, the Board 
concludes that the moving party has not set forth specific 
allegations of error, either of fact or law, in the July 1997 
decision by the Board.  He has not set forth any basis for a 
finding of error or any indication why the result of this 
decision would have been different but for an alleged error.  
Accordingly, in the absence of any additional allegations, 
the motion is denied.


ORDER

The motion to revise or reverse the July 10, 1997 Board 
decision on the grounds of CUE is denied.



		
	ROBERT P. REGAN
Member, Board of Veterans' Appeals


 



